Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicant’s response to restriction letter of 12/31/21 is acknowledged. Applicant elected Group I (claims 1-14 and 19-20)  with traverse. 
 	In traversal of restriction applicant argues the following:  (1) Groups I-IV relate to a general inventive concept of establishing cell types with differentiated cell behaviors (e.g. gene expression levels) and a search of Group I would reveal references relevant to the claims of Groups II-IV. (2) Although the examiner asserts that Groups I-IV have separate steps and separate end-points, applicant submits that Group II relates to methods of controlling the method of Group I (e.g. inputs thereof) and Groups II-IV relate to the types of differentiated cell behaviors recited in Group I. Hence Groups I-IV relate to the same steps and end points and should be joined.
	(3) Group II and Groups V-VI relate to establishing populations of different cell types using a biochemical platform controlled by physicochemical stimulus such as light or chemical compounds and hence are all  directed to a single concept of controlling differentiation and are not patentably distinct.
Finally, applicant concludes that a search of claims 1-24 together does not impose an undue burden of searching on the examiner.
 	These arguments were fully considered but were found unpersuasive. In response to applicant’s first argument, as applicant is aware, the general inventive concept of “establishing cell types with differentiated cell behaviors (e.g. gene expression levels)”, which applicant refers to in his/her traversal arguments is not recited anywhere in the claimed invention. In fact, base claim 1, from which all method claims of Groups I-IV depend does not mention any microbial cells with differentiated “gene expression levels”. Base claim 1 is merely directed to a method of “modifying” (see 112 second rejections below) microbial cells with a genetic circuit made of two components “a localization factor” and a “signaling factor” (or DNA encoding them) to establish different cell types. That is all.
 	Regarding applicant’s second and third arguments, the examiner maintains that a method of controlling method of Group I (e.g. inputs thereof) utilizes stimulators (light or chemical compounds) that control gene expression, which are not mentioned in Group I at all and further a method that utilizes chemical or light stimulators to control gene expression is obviously different than the method of Group I (which merely focuses on establishing distinct cell types, not on what the distinct cell types later express) and hence, the examiner finds no reason whatsoever to rejoin Groups I-II inventions and whether Groups V-VI relate to Group II invention is irrelevant to the elected invention of Group I, which is already been found not to share the same inventive concept with Group II. 
 	Therefore, the examiner maintains that Groups I-VI are patentably distinct and restriction remains for the reasons mentioned above and in the previous office action and is therefore restriction is hereby made Final.
 	Upon further review of the previous office action,  it became apparent that claims 13-14 which are drawn to a method of use of a genetic circuit that has a separate structure than that used in Group I, should not have been rejoined with Group I invention. Hence, claims 13-14 are hereby withdrawn from Group I invention and are hereby rejoined with Group II invention. The examiner regrets any misunderstanding that said error may have caused applicant.
 	Finally, with respect to applicant’s traversal comments directed to species election, the examiner hereby rejoins Groups 1-2 (in category 1, now referred to as Group I(i) ) and withdraws Group f (category 2) from the list of electable species.
					DETAILED ACTION
Claims 1-6, 9-10-12 and 19-20 (species (a) and species 1(i)),  are under examination on the merits. 
Claims 7-8, 13-18, 21-24 and species (3) and species (b-e), remain withdrawn as drawn to non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-12 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the phrase “configured to produce” is vague and ambiguous. If by said phrase applicant means “comprising a sequence encoding”, applicant is advised to substitute said former phrase with  “comprising a sequence encoding” or something equivalent. Similarly, the term “modifying” in claim 1 does not clearly specify what has been done to the “microbial cells” and may be best substituted with “transfecting/transforming” or something equivalent.
Likewise, the phrase “differentiable cell  behavior” in claim 1 and its dependent claims is confusing. In paragraph [0065], applicant has merely provided some examples as to what said phrase may mean but the exact metes and bounds of said phrase remain unknown. 
Finally, the phrase “biochemical platform” in claim 1 and its dependent claims is unclear. In [0062], applicant merely defines “ an embodiment of said phrase, and that is: “a chemically inducible biochemical platform” and said definition merely mentions some constituents of said “chemically inducible biochemical platform” and fails to define all constituents of said phrase. Appropriate clarification of “biochemical platform” is required.
Claims 2-6, 9-12 and 19-20 are merely rejected for depending from claim 1. 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 11, it is unclear what “nucleotide-based second messenger” mean. In paragraph [0070], applicant merely  provides some examples of  the “cyclic nucleotide-based messenger” and no precise definition of said former phrase could be found. Appropriate clarification is required.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 19, “microbial cells expressing the biochemical platform” does not seem to have antecedent basis, as base claim 1, does not mention expressing anything. Also, it is unknown what “biosynthetically non-productive” means.
Claim  20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 20, it is unclear as to production of which protein or product is induced.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-12 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 (and its dependent claims 2-6, 9-12 and 19-20) are directed to a method of use of a genus of genetic circuits, wherein said genus is inadequately described in the disclosure.
 	The court of Appeals for the Federal Circuit has recently held that such a general  definition does not meet the requirements of 35 U.S.C. 112, first paragraph. “ A written description of an invention involving chemical genus, like a description of a chemical species, requires a precise definition, such as be structure, formula {or} chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). The court held that “ in claims involving chemical materials, generic formulae usually indicate with specificity what generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. accordingly, such a formula is normally an adequate description of the claimed genus. In claims to genetic material, however, a generic statement such as “vertebrate insulin cDNA” or “mammalian insulin cDNA,’ without more, is not an adequate written description of the genus because it does not distinguish it from others. One skilled in the art therefore cannot, as one can do with a fully described genus visualize the identity of the members of the genus”.  Here, applicant is claiming a genus of genetic circuits comprising products, namely “localization factor” or DNA encoding it, “signaling factor” or DNA encoding it, “biochemical platform” or DNA encoding it etc. (or a method of use thereof) by what they do rather than what they structurally are and this kind of description fails to meet the requirements of 112 first paragraph. 
 	In claims 4, 6, and 10 some more structural information about the above-mentioned phrases are provided. However, in claim 4, the structural limitations of the term “homologs” and the sources of “PopZ” are unknown; in claim 6 the substrate and the sources of the “kinase” are unknown and further, it is unknown how the kinase relates to the “biochemical platform”, the genetic circuit etc. in the method claimed. Further, in claim 10, the names, substrates  and sources of the enzymes” catalyzing the production of a secondary messenger molecule” and again the relationship of said enzymes to the “biochemical platform” are unknown.
 	Further, with regards to the genus of microbial host cells which may be utilized in this invention, it is totally unclear what types of microbial host cells besides E.coli, may be suitable for the claimed method. Given the huge family of microbes and their structural diversity, some more structural information regarding as to what kind of microbes are likely to be successfully employed to establish distinct microbial cell types using the genus of genetic circuits claimed, deems necessary that is currently lacking in the disclosure. 
	All the disclosure provides, is a method of using E. coli (a single species), utilizing a circuit comprising DNA encoding PopZ (a single species), YhjH (a c-di-GMP phosphodiesterase, and  Yhjh (two species), which is  totally inadequate to fully describe the genera of bacteria and genetic circuits and method of use thereof as claimed.
Therefore, based on the scarcity of structural information provided, one of skill in the art cannot reasonably conclude that applicant had full possession of the invention, at the effective filing of this application.
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656